Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The prior art of record (in particular, US 20200137422 A1-Misra et al (Hereinafter referred to as “Misra”) does not disclose, with respect to claim 1, determining, for a conversion between a current block of a video and a bitstream of the video, whether use of a geometric partitioning mode is enabled for the current block based on a rule that uses a characteristic of the current block, wherein the current block is a coding block within a coding unit; and performing the conversion according to the determining; wherein the rule specifies that the geometric partitioning mode for the current block is disabled in case that the current block has a height-width ratio or a width-height ratio and greater than a first threshold, where the first threshold is an integer wherein the rule further specifies that the geometric partitioning mode for the current block is disabled in case that the current block has a specific size in width and/or height.as claimed.  Rather, Misra discloses a method of coding video data, comprising: determining, for a conversion between a current block of a video and a bitstream representation of the video, whether use of a geometric partitioning mode is enabled for the current block based on a rule that uses a characteristic of the current block ([0101], wherein geometric partition may be enabled or disabled); and performing the conversion according to the determining; wherein the rule specifies that the geometric partitioning mode is disabled due to the current block having a ratio between the height of the current block and the width of the current block greater than a first threshold, where the  ([0101], wherein geometric partition may be enabled or disabled based on a size; [0088])). The same reasoning applies to claims 18-20 mutatis mutandis.  Accordingly, claims 1, 4-22 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487